. . -.. . . .._.. -   .~_ .._ -._. ...~..~~~,.




                                                 The Attorney              General             of Texas
                                                               September        29,     1978
    JOHN L. HILL
    Attorney General


                                            Honorable Bill Stubblefield                        Opinion No. H-1250
                                            Williamson County Attorney
                                            Williamson County Courthouse                       Re: Appropriation      of county
                                            Georgetown, Texas 78626                            funds to provide space, equip-
                                                                                               ment, and supplies to official
                                                                                               court reporter for district court.

                                            Dear Mr. Stubblefield:

                                                   You have asked whether Williamson County is required or authorixed to
                                            provide an official court reporter office space, equipment, supplies and other
                                            incidental items necessary to the performance of the reporter’s duties.

                                                  Each official court reporter is appointed by the judge of the court to
                                            which the reporter is assigned and is a sworn officer of that court. V.T.C.S.
                                            art. 2321. The duties of the reporter are set out in article 2324, V.T.C.S.
                                            This statute provides that the reporter shall, upon request:

                                                           Attend all sessions of the ccurt; take full shorthand
                                                        notes of all oral testimony offered in cases tried in
                                                        said court, together with all objections to the admissi-
                                                        bility of the evidence, the rulings and remarks of the
                                                        court thereon, and all exceptions thereto; take fdl
                                                        shorthand notes of closing arguments when requested
                                                        to do so by the attorney for any party to such case,
                                                        together with all objections to such arguments, the
                                                        rulings and remarks of the court thereon, and all
                                                        exceptions thereto;

                                                           Preserve all shorthand notes taken in said court for
,   An0qualOppoe”ni*                                    future use or reference     for three full years, and
    A”irmMinAction
                 Em-
                                                        furnish to any person a transcript of all such evidence
                                                        or other proceedings, or any portion thereof as such
                                                        person may order, upon the payment to the official
                                                        shorthand reporter of the fees provided by the judge.

                                             Additional responsibilities are set out in the Code of Criminal Procedure -
                                             articles 1107 S 2(c), 36.27, 40.09(4), 52.07, and the Rules of Civil Procedure -




                                                                           p.         4965
                                                           .        -




Honorable Bill Stubblefield    -   Page 2      (H-1258)



Rules 272, 287. The reporter may have additional duties in the discretion of the
court.  McCoy v. State, 2 S.W.2d 242 (Tex. Crim. App. 1928); Attorney General
Opinion M-248 (1968).

        The court reporter is entitled to receive payment for travel expenses incurred
when discharging official duties in counties other than that of his residence.
V.T.C.S. arts. 2326-a, 2326a-1; Attorney General Opinion H-952 (1977). It is our
opinion that the commissioners court may pay any other expenses “necessary to the
office authorized by law.” V.T.C.S. art. 3912k S 3(a). We believe the legal
authorization    for payment of these expenses is section 1 of article 3912k which
provides, in part: “the commissioners court of each county shall fii the amount of
. . . office expense . . . and all other allowances for county . . . employees who are
paid wholly from county funds, but in no event shall such salaries be set lower than
they exist at the effective date of this Act .v The reporter’s salary is wholly paid by
the county although it is set by order of the judge of the reporter’s court and
although the reporter receives additional fee compensation from other sources.
V.T.C.S. art. 3912k, SS 1, 3, 5. See Attorney General Opinion H-200 (1974). Cf.
Attorney General Opinion H-35 09751. It is therefore our opinion that the cou%
may furnish the items you inquire about if reasonably necessary                for the
performance of the court reporter’s duties. E Attorney General Opinion H-R64
(1978). This was the widespread practice in the state when the legislature enacted
article 3912k and therefore we believe that the legislature at that time acouiesced
in thii practice by the counties.                                         35 S.W.2d 696
(Tex. 1931); Calvert v. Kadane, 4                                        orney General
Opinion WW-1484 (1962). The commissioners court has the discretion to decide
which expenses to bear.

                                    SUMMARY

            The commissioners   court has reasonable             discretion  to
            authorize the payment of office expenses            of an official
            court reporter.

                                                Very truly yours,




APPROVED:                          u




DAVID M. KENDALL;First        Assistant



                                          p.   4966
            .

.       -


    I




                Honorable Bill Stubblefield   -   Page 3 (H-1250)




                Opinion Committee




                                                       p.   4967